DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Claims 1, 3 and 5-13 are pending in this application, Claims 12-13 are acknowledged as withdrawn, Claims 1, 3 and 5-11 were examined on their merits.




Claim Interpretation

Claim 1 is directed to a product (a sterilized bone graft suitable for human
transplantation) produced by the process of Claim 1.  Therefore, the claim is a product-
by-process claim.  The claims have therefore be construed consistent with the MPEP at 2113, I., II and III. which state:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102  or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972)

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from Claim 1 which only references “bone graft” in the preamble and steps c) and d).  However, Claim 6 recites further processing steps drawn to cartilage and soft tissue grafts.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3 and 5-11 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by
or, in the alternative, under 35 U.S.C. § 103 as obvious over Bauer et al. (2011), of
record.

Bauer et al. teaches a sterilized human bone graft which has been sterilized by
autoclaving or submersion-washing in a 2% chlorhexidine gluconate solution followed
by a sterile saline wash (Pg. 439, Abstract and Pg. 441, Column 1, Lines 10-22).

Bauer et al. anticipates the claimed invention recited in Claim 1, as it produces a
sterilized bone graft as claimed and as defined by the Claim Interpretation above.
1, that the sterilized bone graft be “suitable for transplantation into a human’, this is an intended use which does not result in a structural or manipulative difference between the claims and the cited prior art.

With regard to the limitation of Claim 1, that the bone graft be “from cadaver bone”, this merely defines the bone source used in the claimed bone graft and does not materially distinguish the claimed bone from that of the prior art, even if derived from a different source, such as a live donor, as the bone would remain structurally the same.

With regard to the limitations of Claims 3 and 5-11, the claims merely further define the process of producing the claimed product and do not result in a structural difference between the claimed sterilized bone graft and the sterilized bone graft of the cited prior art.

In the alternative, if the claimed sterilized bone graft is not disclosed in the prior art and there is no anticipation, the sterilized bone graft of the cited prior art would, nevertheless, have rendered the claimed sterilized bone graft prima facie obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention because both the prior art and the claims are drawn to sterilized bone grafts.  One skilled in the art would have been motivated to produce a sterilized bone graft in order to transplant said bone graft into a subject in need thereof without introduction of contamination.  
prima facie obvious, if not anticipated by the reference, especially in the absence of an objective showing of surprising or unexpected results.

Response to Arguments

Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Claim 1 has been amended to incorporate limitations of now canceled Claim 2 as well as features from Paragraph [0048] relating to maintaining isothermic conditions of a relatively stable temperature avoiding exposing the bone graft to damaging heat as is found in autoclaving and other high heat sterilization methods.  Applicant cites US 8,784,908 B1 as teaching the detrimental effects of heating bone above about 45 ºC to about 50 ºC (Remarks, Pg. 7, Lines 3-22 and Pg. 8, Lines 1-6).

This is not found to be persuasive for the following reasons, the Examiner acknowledges that preparation of a bone graft with a high heat sterilization technique such as autoclaving can adversely affect the osteoconductivity of the bone in the graft.  However, Bauer et al. does not teach that preparation of a bone graft necessarily requires autoclaving.  As discussed above, Bauer et al. teaches a sterilized human bone graft which has been sterilized by autoclaving or submersion-washing in a 2% not utilize any high heat sterilization, the treated bone graft would be expected to have minimal loss of osteoconductivity.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        02/07/2022